UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 31, 2011 ATMI, Inc. (Exact name of registrant as specified in its charter) Delaware 1-16239 06-1481060 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7 Commerce Drive, Danbury, Connecticut (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 794-1100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No.1 to the Current Report on Form 8-K of ATMI, Inc. (the “Company”) amends the Company’s Current Report on Form 8-K dated October 31, 2011, originally filed with the Securities and Exchange Commission on October 31, 2011 (the “Original Filing”). The Company is furnishing this Amendment No.1 solely to include as Exhibit99.1 a new press release which includes additional information regarding the investor conference call scheduled for November 1, 2011 at 11:00 a.m. Eastern time that was inadvertently omitted from the original press release furnished as Exhibit99.1 in the Original Filing. This Amendment No.1 continues to speak as of the date of the Original Filing, and the Company has not updated the disclosures contained therein, including the disclosures contained in Item 1.01 of the Original Filing, to reflect any events that occurred at a date subsequent to the filing of the Original Filing. Item 7.01.Regulation FD Disclosure. A copy of the Company’s press release announcing the Termination Agreement is attached hereto as Exhibit 99.1, which is furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, and shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. The following exhibit is furnished as part of this report: (d)Exhibits. Exhibit No. Description Press Release by ATMI, Inc. on October 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATMI, Inc. (Registrant) October 31, 2011 (Date) /s/ TIMOTHY C. CARLSON Timothy C. Carlson Executive Vice President, Chief Financial Officer and Treasurer Exhibit Index Exhibit No.
